PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/240,414
Filing Date: 18 Aug 2016
Appellant(s): Thompson, Randall, Douglas



__________________
Jay Klinck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) in part, acquiring a plurality of data points, each data point representing a temperature associated with a different, predefined portion of electrical equipment or a component thereof; assigning each data point to at least one of a plurality of groups, wherein each group contains a plurality of data points; defining an alarm metric for each group, wherein an alarm metric of at least one group is different from an alarm metric of another group; and using the defined alarm metrics to determine a health of the electrical equipment.  These steps (acquiring, assigning, defining, and using) appears to fall into the group: mental processes.  A person is able to read the data points from a display, does the assigning and defining in his/her head, and sound an alarm or notify someone when the data points exceed certain threshold. This judicial exception is not and the claim itself reflects the improvement in technology.  Here, the specification states conventional methods to remotely monitor the temperature of a transformer using infrared cameras rely on a determination of an exact temperature reading, which difficult and expensive.  This invention provides the method without converting the data from the sensors to exact temperature.  This method relies on the use of the alarm metric to compare the measured temperatures. Examples of the alarm metric are comparing measured temperatures to an average that is calculated using the measured temperatures and comparing temperatures among the transformers.  However, comparing a measured value to an average that is calculated using the measured values and comparing values among the members in a group are basic statistical techniques.  Thus, these are not an improvement.  Further, the claim does not recite the detail of the alarm metric.  Therefore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the whole claim is directed toward a mental process.  There is no additional element beyond the mental process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (5,133,605).
Consider claim 1, Nakamura teaches a method for remote monitoring of electrical equipment, the method comprising: acquiring a plurality of data points, each data point representing a temperature associated with a different, predefined portion of electrical equipment or a component thereof (col. 3, line 29 – col. 4, line 26), wherein at least one data point comprises data derived from a predefined set of one or more pixels in a thermal image, the predefined set of pixels corresponding to an image of a predefined portion of electrical equipment or component thereof (under broadest reasonable interpretation, the term “a predefined set of one or more pixels in a thermal image” can be interpreted as pixels in the whole thermal image, the term “data point” can be interpreted as pixel, and the term “a predefined portion of electrical equipment or component thereof” can be interpreted as any portion of or the whole electrical equipment or component thereof.  Thus, “at least one data point comprises data derived from a predefined set of one or more pixels in a thermal image, the predefined set of pixels corresponding to an image of a predefined portion of electrical equipment or component thereof” can be interpreted as pixels from the whole thermal image that corresponds to an image (the thermal image itself) of any portion of or the whole electrical equipment or component thereof.    
Nakamura teaches “…an infrared camera 41 to observe a temperature pattern of a scene to monitor….”  Col. 3, lines 11-13.  “The temperatures of the monitored objects are detected by infrared camera....”  col. 3, lines 50-52.  “An infrared camera for viewing infrared input light from the scene to be monitored, and for outputting a first temperature data for each of a second plurality of pixels which correspond to each of the first plurality of pixels of said visible light camera.”  Claim 1); assigning each data point to at least one of a plurality of groups, wherein each group contains a plurality of data points (col. 5, lines 1-27; col. 6, lines 7-19); defining an alarm metric for each group, wherein an alarm metric of at least one group is different from an alarm metric of another group (col. 5, lines 1-27; col. 6, 7-19); and using the defined alarm metrics to determine a health of the electrical equipment (col. 5, lines 1-27; col. 6, 7-19).
Consider claim 2, Nakamura teaches at least one data point is converted to a temperature value (col. 3, lines 10-15; col. 3, lines 45-51; col. 5, lines 15-27 and claim 1).
Consider claim 16, Nakamura teaches using the defined alarm metrics to determine a health of the electrical equipment includes: determining a data value for each data point in a group (col. 5, lines 28 – col. 6, line 20); determining whether any data value satisfies an alarm condition (col. 5, lines 28 – col. 6, line 20); and in response to determining that a data value satisfies an alarm condition, generating an alarm (col. 5, lines 28 – col. 6, line 20).
Consider claim 17, Nakamura teaches a system for remote monitoring of electrical equipment, the system comprising: a data acquisition module for acquiring a plurality of data points, each data point representing a temperature associated with a different, predefined portion of the electrical equipment or a component thereof (col. 3, line 29 – col. 4, line 26) wherein at least one data point comprises data derived from a predefined set of one or more pixels in a thermal image, the predefined set of pixels corresponding to an image of a predefined portion of electrical equipment or component thereof (under broadest reasonable interpretation, the term “a predefined set of one or more pixels in a thermal image” can be interpreted as pixels in the whole thermal image, the term “data point” can be interpreted as pixel, and the term “a predefined portion of electrical equipment or component thereof” can be interpreted as any portion of or the whole electrical equipment or component thereof.  Thus, “at least one data point comprises data derived from a predefined set of one or more pixels in a thermal image, the predefined set of pixels corresponding to an image of a predefined portion of electrical equipment or component thereof” can be interpreted as pixels from the whole thermal image that corresponds to an image (the thermal image itself) of any portion of or the whole electrical equipment or component thereof.    
Nakamura teaches “…an infrared camera 41 to observe a temperature pattern of a scene to monitor….”  Col. 3, lines 11-13.  “The temperatures of the monitored objects are detected by infrared camera....”  col. 3, lines 50-52.  “An infrared camera for viewing infrared input light from the scene to be monitored, and for outputting a first temperature data for each of a second plurality of pixels which correspond to each of the first plurality of pixels of said visible light camera.”  Claim 1); and a monitoring module for assigning each data point to at least one of a plurality of groups (col. 5, lines 1-27; col. 6, lines 7-19), wherein each group contains a plurality of data points, defining an alarm metric for each group, wherein an alarm metric of at least one group is different from an alarm metric of another group (col. 5, lines 1-27; col. 6, lines 7-19), and using the defined alarm metrics to determine a health of the electrical equipment (col. 5, lines 1-27; col. 6, lines 7-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (5,133,605) in view of Heinke et al. (US 2014/0028854 A1).
Consider claim 3, Nakamura teaches the method wherein acquiring the plurality of data points includes: using an infrared image sensor to capture a scene that includes a view of the electrical equipment (col. 4, lines 27-54); identifying, as virtual probes, portions of the captured scene that represent the different, predefined portions of the electrical equipment or components thereof (col. 4, lines 27-54).
However, Nakamura does not explicitly teach determining a data value for each virtual probe based on a color or intensity of the portion of the captured scene represented by the virtual probe; and providing the data values as at least some of the plurality of data points.
In an analogous art, Heinke teaches determining a data value for each virtual probe based on a color or intensity of the portion of the captured scene represented by the virtual probe ([0045]); and providing the data values as at least some of the plurality of data points ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a data value for each virtual probe based on color or intensity of the portion of the captured scene because such incorporation would facilitate visualization of the data and create the graphical temperature plot. [0045].
Consider claim 18, Nakamura and Heinke teach the data acquisition module includes an infrared image sensor for capturing a scene that includes a view of the electrical equipment (col. 4, lines 27-54 of Nakamura), wherein portions of the captured scene are identified as virtual probes, wherein each virtual probe represents the different, predefined portion of the electrical equipment or components thereof (col. 4, lines 27-54 of Nakamura), wherein a relative or absolute data value for each virtual probe is determined based on a color or intensity of the portion of the captured scene represented by the virtual probe ([0045] of Heinke).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a data value for each virtual probe based on color or intensity of the portion of the captured scene because such incorporation would facilitate visualization of the data and create the graphical temperature plot. [0045].
Consider claim 4, Heinke teaches at least one virtual probe includes a plurality of non-contiguous areas of the captured scene ([0064] – [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a data value for each virtual probe based on color or intensity of the portion of the captured scene because such incorporation would facilitate visualization of the data and create the graphical temperature plot. [0045].
Consider claim 5, Heinke teaches providing, to a user, a display that shows an infrared image of the view captured by the infrared image sensor, wherein a hue or intensity of a pixel of the image that corresponds to the electrical equipment represents a data value or a range of values corresponding to a temperature or a range of temperatures of the electrical equipment at that location in the image ([0063] – [0065] and Fig. 4A – 4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a data value for each virtual probe based on color or intensity of the portion of the captured scene because such incorporation would facilitate visualization of the data and create the graphical temperature plot. [0045].
Consider claim 19, Heinke teaches a display module for providing, to a user, a display that shows an infrared image of the view captured by the infrared image sensor, wherein a hue or intensity of a pixel of the image that corresponds to the electrical equipment represents a data value or a range of values corresponding to a temperature or a range of temperatures of the electrical equipment at that location in the image ([0063] – [0065] and Fig. 4A – 4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a data value for each virtual probe based on color or intensity of the portion of the captured scene because such incorporation would facilitate visualization of the data and create the graphical temperature plot. [0045].
Consider claim 6, Heinke teaches providing, on the infrared image, virtual indication of the location of virtual probes defined for that image ([0063] – [0065] and Fig. 4A – 4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a data value for each virtual probe based on color or intensity of the portion of the captured scene because such incorporation would facilitate visualization of the data and create the graphical temperature plot. [0045].
Consider claim 7, Heinke teaches adjusting an intensity map or color map of the image to increase a range or sensitivity of the data values being represented to the user ([0063] – [0065] and Fig. 4A – 4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining a data value for each virtual probe based on color or intensity of the portion of the captured scene because such incorporation would facilitate visualization of the data and create the graphical temperature plot. [0045].
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (5,133,605) in view of Heinke et al. (US 2014/0028854 A1) and Frost et al. (US 2015/0124102 A1).
Consider claim 8, the combination of Nakamura and Heinke teaches all the limitations in claim 7 but does not explicitly teach mapping a sub-range of data values to a single color or intensity value.
In an analogous art, Frost teaches mapping a sub-range of data values to a single color or intensity value ([0144] - [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of mapping a sub-range of data values to a single color or intensity value because such incorporation would generate a visual representation of the data values. [0144].
Consider claim 9, Frost teaches data values in a first sub-range are displayed in color and wherein data values in a second sub-range are displayed in grayscale or black and white ([0121] – [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of mapping a sub-range of data values to a single color or intensity value because such incorporation would generate a visual representation of the data values. [0144].
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (5,133,605) in view of Werthman et al. (US 2006/0019540 A1).
Consider claim 10, Nakamura teaches all the limitations in claim 1 but does not explicitly teach acquiring the plurality of data points includes acquiring at least one of the plurality of data points from a wireless sensor that transmits a data value that represents a temperature for the piece of the electrical equipment or portion thereof.
In an analogous art, Werthman teaches acquiring the plurality of data points includes acquiring at least one of the plurality of data points from a wireless sensor that transmits a data value that represents a temperature for the respective different, predefined portion of the electrical equipment or component thereof ([0050] – [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of acquiring at least one of the plurality data points from a wireless sensor because such incorporation would eliminate the need for line-of-sight reading that bar coding depend on and the scanning can be done at greater distances than bar code scanning. [0007].
Consider claim 11, Werthman teaches the wireless sensor comprises a radio frequency identification (RFID) device for transmitting the data value for the respective different, predefined portion of the electrical equipment or component thereof ([0050] – [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of acquiring at least one of the plurality data points from a wireless sensor because such incorporation would eliminate the need for line-of-sight reading that bar coding depend on and the scanning can be done at greater distances than bar code scanning. [0007].
Consider claim 12, Werthman teaches the wireless sensor is attached to the respective different, predefined portion of the electrical equipment or component thereof ([0050] – [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of acquiring at least one of the plurality data points from a wireless sensor because such incorporation would eliminate the need for line-of-sight reading that bar coding depend on and the scanning can be done at greater distances than bar code scanning. [0007].
Consider claim 13, Werthman teaches the wireless sensor includes a temperature sensing circuit for sensing a relative or absolute temperature value for the respective different, predefined portion of the electrical equipment or component thereof ([0050] – [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of acquiring at least one of the plurality data points from a wireless sensor because such incorporation would eliminate the need for line-of-sight reading that bar coding depend on and the scanning can be done at greater distances than bar code scanning. [0007].
Consider claim 14, Werthman teaches determining the health of the electrical equipment includes identifying the electrical equipment having an increased likelihood of failure ([0053] – [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of acquiring at least one of the plurality data points from a wireless sensor because such incorporation would eliminate the need for line-of-sight reading that bar coding depend on and the scanning can be done at greater distances than bar code scanning. [0007].
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (5,133,605) in view of Frost et al. (US 2015/0124102 A1).
Consider claim 15, Nakamura teaches all the limitations in claim 1 but does not explicitly teach the alarm metric for the group includes at least one of: determining whether a data point has a data value that differs from a data value of at least one other data point in the group by a threshold amount; determining whether a data point has a data value that differs from an average of the data values of data points in the group by a threshold amount; and determining whether a calculated variance of the data values in the group exceeds a threshold amount.
In an analogous art, Frost teaches the alarm metric for the group includes at least one of: determining whether a data point has a data value that differs from a data value of at least one other data point in the group by a threshold amount ([0174] - [0176]); determining whether a data point has a data value that differs from an average of the data values of data points in the group by a threshold amount; and determining whether a calculated variance of the data values in the group exceeds a threshold amount.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether a data point has a data value that differs from a data value of at least one other data point in the group by a threshold amount because such incorporation would signal the users whether areas in the observed real world scene are safe or dangerous based on the alarm (color).
Consider claim 20, Frost teaches the display module provides to a user a visual indication of a detection of an alarm condition according to at least one of the defined alarm metrics ([0174] – [0176]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether a data point has a data value that differs from a data value of at least one other data point in the group by a threshold amount because such incorporation would signal the users whether areas in the observed real world scene are safe or dangerous based on the alarm (color).

(2) Response to Argument
Whether the rejection of claims 1-20 under 35 U.S.C. § 101 is a clear error and must be reversed because claims 1-20 include patent-eligible subject matter.  
Appellant argues that the claim claim integrates a judicial exception into practical application because the specification includes a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
In response, the specification states conventional methods to remotely monitor the temperature of a transformer using infrared cameras rely on a determination of an exact temperature reading, which difficult and expensive.  This invention provides the method without converting the data from the sensors to exact temperature.  This method relies on the use of the alarm metric to compare the measured temperatures. Examples of the alarm metric are comparing measured temperatures to an average that is calculated using the measured temperatures and comparing temperatures among the transformers.  However, comparing a measured value to an average that is calculated using the measured values and comparing values among the members in a group are basic statistical techniques.  Thus, these are not an improvement.  Further, the claim does not recite the detail of the alarm metric.  Therefore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the whole claim is directed toward a mental process.  There is no additional element beyond the mental process.
Whether the rejection of claims 1, 2, 16, and 17 under 35 U.S.C. § 102(a)(1) is a clear error and must be reversed because the Nakamura reference fails to teach each and every element recited in claims 1, 2, 16, and 17.
Appellant argues that Nakamura does not explicitly teach “partitioning a thermal image into portions that represent a predefined portion or component of electrical equipment.”
The claim does not recite the limitation “partitioning a thermal image into portions that represent a predefined portion or component of electrical equipment.”  The claim does not have a step that partitions a thermal image into portions.  Instead, the claim recites “an image of a predefined portion of electrical equipment or component thereof.”  The “predefined portion” recited in the claim requires only one portion.  However, Appellant argues “Nakamura fails to disclose, teach, or suggest partitioning a thermal image into portions….”  Therefore, this limitation is not recited in the claim.
Appellant argues that Nakamura does not explicitly teach “acquiring a plurality of data points, each data point representing a temperature associated with a different, predefined portion of electrical equipment or a component thereof.”
In response, Nakamura teaches the limitation in col. 3, line 29 – col. 4, line 26.  Specifically, Nakamura teaches“…The reflection input to infrared camera 25 reaches the detectable range (3 um to 5 um) of the infrared detecting device used there; therefore, the objects having the temperature from several tens degrees centigrade to several hundred degrees centigrade are erroneously detected as high temperature objects. The output for each frame of visible light camera 24 is alternately stored in the first of two frame memories in picture allocator 27 according to the control of a first write controller 26, while output for each frame of infrared camera 25 is alternately stored in the second of two frame memories in picture allocator 27 according to the control of a second write controller 28 (step 100 in FIG. 5)….  Thus, the visible light data and infrared data, both output from picture allocator 27, are processed in a first image processor 30 so as to become information on picture regions 291 and 293 for an offset-adding operation, while the data on picture regions 292 and 294 are masked (step 101 in FIG. 5).” Col. 3, lines 52 – col. 4, line 11.
The frames captured by infrared camera contains the plurality of data points that are the temperatures associated with a different, predefined portion of electrical equipment.  The claim does not recite the size of “a different, predefined portion of electrical equipment or component thereof.”  Under the broadest reasonable interpretation, the size of “a different, predefined portion of electrical equipment or component thereof” can be interpreted as the size of a pixel.  Thus, different pixels or data points are corresponding to “a different, predefined portion of electrical equipment.”
Appellant argues that Nakamura does not explicitly teach “at least one data point comprises data derived from a predefined set of one or more pixels in a thermal image, the predefined set of pixels corresponding to an image of a predefined portion of electrical equipment or component thereof.”
In response, under broadest reasonable interpretation, the term “a predefined set of one or more pixels in a thermal image” can be interpreted as pixels in the whole thermal image (i.e. each pixel is a predefined set of one pixel), the term “data point” can be interpreted as pixel, and the term “a predefined portion of electrical equipment or component thereof” can be interpreted as any portion of or the whole electrical equipment or component thereof.  Thus, “at least one data point comprises data derived from a predefined set of one or more pixels in a thermal image, the predefined set of pixels corresponding to an image of a predefined portion of electrical equipment or component thereof” can be interpreted as pixels from the whole thermal image that corresponds to an image (the thermal image itself) of any portion of or the whole electrical equipment or component thereof.  In other words, a data point comprises data (pixel) derived from a predefined set of one pixel in a thermal image, the predefined set of pixels corresponding to an image of a predefined portion of electrical equipment or component thereof (a pixel corresponds to a different, predefined portion of electrical equipment).
Nakamura teaches “…an infrared camera 41 to observe a temperature pattern of a scene to monitor….”  Col. 3, lines 11-13.  “The temperatures of the monitored objects are detected by infrared camera....”  col. 3, lines 50-52.  “An infrared camera for viewing infrared input light from the scene to be monitored, and for outputting a first temperature data for each of a second plurality of pixels which correspond to each of the first plurality of pixels of said visible light camera.”  Claim 1 of Nakamura.  Thus, Nakamura teaches the claimed limitation.
Appellant argues that Nakamura does not explicitly teach “assigning each data point to at least one of a plurality of groups, wherein each group contains a plurality of data points.”
In response, Nakamura teaches “this masking operation is such that the reflecting region detected by visible light camera 24 is defined as a not-to-be-processed region having logic level "0" (whose coordinates are X1, X2, Y1 and Y2, and shown with a dotted region in FIG. 6(B)), and other region (shown as a white region in FIG. 6(B)) is defined as a region to detect temperature rise, having logic level "1", so that an AND operation is carried out with the infrared image data shown in FIG. 6(C).”  col. 5, lines 1-9.  Nakamura further input the temperate rise data (data having logic level “1”) to histogram operation, where the pixels having respective temperature rise data are counted for predetermined temperature ranges so that the histogram, i.e. the quantities versus the temperature ranges, is obtained.  If the pixels having the temperature higher than the predetermined level are more than a predetermined quantity, it is recognized that an abnormal temperature rise state has taken place (step 109), so that alarm device 35 raises an alarm Col. 5, lines 15-27.
Appellant argues that Nakamura does not explicitly teach “defining an alarm metric for each group, wherein an alarm metric of at least one group is different from an alarm metric of another group; and using the defined alarm metrics to determine a health of the electrical equipment.”
In response, Nakamura teaches “outputs of frame memories 64 and 65 are respectively input to a signal extraction circuit 69, where the temperature rise data higher than the second threshold level is extracted so as to be input to histogram operation circuit 70. Histogram operation circuit 70 groups the temperature data into predetermined temperature ranges, and counts the quantity of pixels grouped in each group. According to thus grouped data, the size and temperature of the temperature rising object are compared with a predetermined standard size and temperature so as to determine whether the object is abnormal or not. When it is determined abnormal, a signal is output to alarm device 35.”  Col. 6, lines 7-19.
The alarm metric for each group is the predetermined standard size and temperature.  When comparing the size and temperature of the temperature rising object with the predetermined standard size and temperature and determining that the object is abnormal, a signal is output to the alarm device.
Therefore, Nakamura teaches each and every limitations in claims 1 and 17.
Whether the rejection of claims 3-7 and 17-19 under 35 U.S.C. § 103 is a clear error and must be reversed because the Nakamura and Heinke references fail, singly or in combination, to teach each and every element recited in claims 3-7 and 17-19.
Appellant argues that because claims 3-7, 18, and 19 depend from claims 1 or 17 and Nakamura does not teaches all the limitations in claims 1 and 17, the combination of Nakamura and Heinke does not teach the limitations in claims 3-7, and 18-19.
As shown above, Nakamura teaches all the limitations in claims 1 and 17.  Therefore, the combination of Nakamura and Heinke teaches the limitations in claims 3-7, and 18-19.
Whether the rejection of claims 8 and 9 under 35 U.S.C. § 103 is a clear error and must be reversed because the Nakamura, Heinke, and Frost references fail, singly or in combination, to teach each and every element recited in claims 8 and 9.
Appellant argues that because claims 8 and 9 depend from claims 1 or 17 and Nakamura does not teaches all the limitations in claims 1 and 17, the combination of Nakamura, Heinke, and Frost does not teach the limitations in claims 8 and 9.
As shown above, Nakamura teaches all the limitations in claims 1 and 17.  Therefore, the combination of Nakamura, Heinke, and Frost teaches the limitations in claims 8 and 9.
Whether the rejection of claims 10-14 under 35 U.S.C. § 103 is a clear error and must be reversed because the Nakamura and Werthman references fail, singly or in combination, to teach each and every element recited in claims 10-14.
Appellant argues that because claims 10-14 depend from claims 1 or 17 and Nakamura does not teaches all the limitations in claims 1 and 17, the combination of Nakamura and Werthman does not teach the limitations in claims 10-14.
As shown above, Nakamura teaches all the limitations in claims 1 and 17.  Therefore, the combination of Nakamura and Werthman teaches the limitations in claims 10-14.
Whether the rejection of claims 15 and 20 under 35 U.S.C. § 103 is a clear error and must be reversed because the Nakamura and Frost references fail, singly or in combination, to teach each and every element recited in claims 15 and 20.
Appellant argues that because claims 15 and 20 depend from claims 1 or 17 and Nakamura does not teaches all the limitations in claims 1 and 17, the combination of Nakamura and Frost does not teach the limitations in claims 15 and 20.
As shown above, Nakamura teaches all the limitations in claims 1 and 17.  Therefore, the combination of Nakamura and Frost teaches the limitations in claims 15 and 20.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAT C CHIO/Primary Examiner, Art Unit 2486                                                                                                                                                                                                        
Conferees:
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486 

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        

                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.